DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because: 
- in lines 12-13, there appears to be a punctuation missing between the two terms in “frontward a” in “frontward a second opening” as claimed.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 5, 7, 10,  11, and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, 

- in the final line, “of mounting surface” creates unclear antecedence or introduction of the term... should this be --the mounting surface--, --a second mounting surface-- or something else?  Please clarify.
Claims 5, 7, 16 and 18 are rejected for depending from claim 1 at least.
Regarding claim 10, in the final 2 lines, “the upward facing side” provides a lack of proper antecedent basis.  Is this referring to ‘an upward side’ or is it introducing ‘an upward facing side’ or something else?  Note that this persists into other claims such as can be seen in line 4 of claim 17 as one non-limiting example.
Regarding claim 11, “with top” in line 3 is missing an article or introduction term such that the antecedence is unclear.  Is this --a top-- or --the top edge-- or something else?
Regarding claim 17, the phrase “wherein the first ridge abuts the ceiling when the decorative mount is attached to the ceiling” seems to provide a broader intended use than previously required by claim 11 and a dependent claim shouldn’t broaden a parent claim... claim 11 clearly positively recites the ceiling in the phrase “a fastener extending through the mounting surface that attaches the lip directly to the ceiling”, so claim 17 becomes unclear when it broadens a previously more narrow limitation from “lip directly to the ceiling” [claim 11] to 
Claims 17 and 19 are rejected for depending from claims 10 or 11 at least.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, 10, 11, 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ford (Re 26269).
	Regarding claim 1, 
A decorative mount (as depicted in Fig. 26 - note that the track and the brackets that connect to the ceiling form a mount for the carriers) for [intended use] attaching to a ceiling (as depicted in Fig. 26) comprising: a pair of opposing vertical members defining a first channel (each left and right side of 327); a first opening (where 341 passes through) at a downward facing side of the first channel (as depicted in Fig. 26), the first channel for [intended use] receiving a plurality of carriers; a support cross member spanning the opposing vertical members above the first channel (as seen in fig. 26); a decorative surface (the leftward facing surface in fig. 26, where 326 points) positioned on a frontward facing side of the decorative mount (leftward facing side); and, a lip (the portion of 330 extending from 333) horizontally aligned along a rearward facing top edge of the decorative mount (as seen in fig. 26), wherein the lip is integral with a top of the decorative mount (note that the lip is the decorative mount such that its top surface is integral with itself inherently) and having a mounting surface (such as the bottom surface of the lip), wherein the mounting surface is configured for [intended use] receiving a fastener that attaches the lip attaches directly to the ceiling such that the decorative surface faces frontward (as seen in fig. 26) a second opening at an upward side of a second channel (the opening/aperture entering into the second channel/groove 332), wherein the second channel is positioned upward relative to the first channel (as seen in fig. 26 it is higher than the first channel); an insulating strip (such as the part of 330 extending through the opening and into the second channel 332) having a first part and a second part, wherein the first part is mounted in the second opening (the part in 332) and wherein the second part of the insulating strip (the part contacting the ceiling) is higher than an upward facing side of mounting surface (as claimed this could be any mounting surface since no clear antecedence is recited; see fig. 26).
Regarding claims 5, 10, and 11 (note claim 11 is explained in at least claims 1 and 10 above for example), 
- wherein the second part of the insulating strip abuts the ceiling when [intended use] the decorative mount is attached to the ceiling thereby preventing light leakage between an uneven ceiling and the upward facing side of the decorative mount (it can perform this intended use language as recited; see fig. 26).  
Note for claim 10 that the opening to the groove/channel and the groove/channel at 332 have an upper half and a lower half and such that the second opening [entrance aperture into the groove channel] is “at an upward side of” the second channel since it is ‘at’ or ‘near’ the upper half of the second channel, it is also ‘at 
Regarding claims 16 and 17, the fastener on the right side of fig. 26 provides “a first ridge extending along the lip [which] protrudes above an upward facing surface of the lip” when interpreted with the broadest reasonable interpretation as claimed.  Note that screws have ridges/threads too.  Also note that an element “extending along” another object does not require said element to be directly connected to said another object.
Regarding claims 18 and 19, the second ridge can be the screw to the left side of 26.  Note that this screw protrudes above an upward facing surface of the lip even though it protrudes above the other section of 330 since it still ‘protrudes’ from the other section and is still above the lip as claimed. Note that screws have ridges/threads too. Also note that an element “extending along” another object does not require said element to be directly connected to said another object.  Also note that the second opening/channel can be the aperture and elongated hole/shallow channel to which the left side screw passes through in 330.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as obvious over Ford (Re 26269).
Regarding claim 7, all of the elements have been discussed above except the insulating strip comprises at least one of a polyester filament, polyvinyl chloride, natural rubber, synthetic rubber, foam, synthetic fabrics, acrylic filament, nylon, rayon and any combination thereof.  However, the examiner takes Official Notice that it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide a part of a mount or attachment structure with a material such as polyvinyl chloride (as one non-limiting example) for its well known advantages of desired manufacture and costs.  Furthermore or alternatively, the courts have held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the 
Response to Arguments
Applicant’s arguments with respect to claims 1, 5, 7, 10, 11, and 16-19 have been considered but are moot because the arguments do not apply to the current rejection, are not commensurate in scope with the rejection, and are not found persuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P CAHN whose telephone number is (571)270-5616.  The examiner can normally be reached on M-F 10-8.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHERINE MITCHELL can be reached on 5712727069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DANIEL P CAHN/          Primary Examiner, Art Unit 3634